 
 
IB 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2053 
 
AN ACT 
To designate the United States courthouse located at 525 Magoffin Avenue in El Paso, Texas, as the Albert Armendariz, Sr., United States Courthouse. 
 
 
1.DesignationThe United States courthouse located at 525 Magoffin Avenue in El Paso, Texas, shall be known and designated as the Albert Armendariz, Sr., United States Courthouse. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 1 shall be deemed to be a reference to the Albert Armendariz, Sr., United States Courthouse.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
